This is an appeal from a judgment of the Supreme Court reversing a judgment in the Circuit Court of Atlantic county. The facts of the case are fully set forth in the opinion of the Supreme Court (137 Atl. Rep. 819; 5 N.J. Mis. R. 600), and will not be here repeated. We concur in the result reached. Inasmuch, however, as some of the grounds for reversal as set forth in the opinion and held adequate by the Supreme Court were not based on exceptions taken at the trial, they were not properly before the reviewing tribunal. These were that the court erred in overruling the following questions: "What did you pay on the return of the model to Pleasantville?" and "Do you know what the departure work, including material and time on it, amounted to?" To both questions objection was made, but no exception was taken to the ruling on either. Objection alone to the admission of evidence is not sufficient on which to base a ground of appeal alleging error in the subsequent ruling on such objection.Kargman v. Carlo, 85 N.J.L. 632, 636; Union Garage Co. v.Wilner, 101 Id. 362.
On the remaining points we agree with the views expressed in the opinion of the Supreme Court.
The judgment is affirmed. *Page 435
For affirmance — THE CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None.